91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Jabari ZAKIYA, Petitioner.
No. 96-522.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided June 28, 1996.

Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Jabari Zakiya has filed a petition for a writ of mandamus seeking an order from this court directing the district court to order preparation of a transcript of jury instructions in a criminal proceeding.  We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  Mandamus relief is only available when there are no other means by which the relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Zakiya has not made such a showing.  Accordingly, although we grant Zakiya's application to proceed in forma pauperis, we deny his petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED